Dismissed and Opinion Filed November 19, 2015




                                         S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00768-CV

       DREAM CREEK ENTERPRISES, INC. AND RAMEY J. KEITH, Appellants
                                  V.
                      BBL BUILDERS, L.P., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-13721

                              MEMORANDUM OPINION
                            Before Justices Bridges, Francis, and Myers
                                    Opinion by Justice Bridges
       On November 11, 2015, appellants filed a motion to dismiss this appeal in which they

state the parties have reached an agreement to settle and compromise their differences in the suit.

       This Court hereby grants the motion to dismiss and orders the appeal dismissed. See

TEX. R. APP. P. 42.1(a).




                                                    /David L. Bridges/
150768F.P05                                         DAVID L. BRIDGES
                                                    JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

DREAM CREEK ENTERPRISES, INC.                     On Appeal from the 68th Judicial District
AND RAMEY J. KEITH, Appellants                    Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-14-13721.
No. 05-15-00768-CV       V.                       Opinion delivered by Justice Bridges.
                                                  Justices Francis and Myers participating.
BBL BUILDERS, L.P., Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered November 19, 2015.




                                            –2–